LECHE, J.
The appeal in this case, was taken by motion in open court at a session held during a term subsequent to and different from that at which the judgment had been rendered. Plaintiff and appellee moves to dismiss on the ground that he was not cited.
The judgment was rendered and signed on May 12, 1926. The term of court ended on July 15, 1926. Another term of court began on September 15, 1926, and at a session held on September 20, 1926, defendant .obtained his order of appeal in open court. He did not ask for citation of appeal and none was served on the plaintiff.
Under these conditions the appeal must be dismissed. C. P., Art. 573, as amended by Act 49, p. 151 of 1871. Page vs. Pinckard qt al., 140 La. 257, 72 South. 955.